Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 1 of 6   PageID #: 5987




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )   CR. NO. 17-00101 LEK
                                     )
          Plaintiff,                 )   GOVERNMENT’S RESPONSE TO THE
                                     )   DEFENDANT’S “MOTION OF
    vs.                              )   PRIVATE ATTORNEY GENERAL
                                     )   ANTHONY T. WILLIAMS
ANTHONY T. WILLIAMS (1),             )   CHALLENGING THE JURISDICTION
                                     )   OF THE FEDERAL CORPORATION
          Defendant.                 )   CALLED THE UNITED STATES OR
                                     )   UNITED STATES OF AMERICA AS
                                     )   OULINED IN TITLE 28 USC
                                         3002(15)1(1);” CERTIFICATE OF
                                         SERVICE

         GOVERNMENT’S RESPONSE TO THE DEFENDANT’S
      “MOTION OF PRIVATE ATTORNEY GENERAL ANTHONY T.
    WILLIAMS CHALLENGING THE JURISDICTION OF THE FEDERAL
       CORPORATION CALLED THE UNITED STATES OR UNITED
    STATES OF AMERICA AS OUTLINED IN TITLE 28 USC 3002(15)1(1)
Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 2 of 6          PageID #: 5988




      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s “Motion of Private Attorney General Anthony T. Williams

Challenging The Jurisdiction of The Federal Corporation Called The United States

Or United States of America as Outlined in Title 28 USC 3002(15)1(1) (Motion).”

ECF No. 633-2. The Motion argues that the defendant is a sovereign citizen, who

is outside the jurisdiction of this Court. Motion Exh. A at 4 (“A sovereign is

exempt from suit.”).

      The defendant has already presented this argument to the Court on numerous

occasions and in various forms:

             • See Defendant’s Motion for Rebuttal to Sworn
               Declaration of Anthony Williams (Mot. Rebuttal) at
               Affidavit at 1 ¶ 3, ECF No. 146-1 (“Affiant is an
               American National and not a U.S. Citizen and not
               subject to the jurisdiction of the United States which
               is a Federal Corporation pursuant to Title 28 USC
               3002(15)(a).

             • See Defendant’s Motion for Plea of Misnomer Exh. A
               at 1, ECF No. 553-2 (“Defendant being charged is a
               legal fiction/corporation/artificial person as the all
               capital letters name ANTHONY TROY WILLIAMS.
               . . . The sentient living being Anthony Troy Williams
               is a distinct separate entity from the all capital letters
               name.”).

             • See Defendant’s Motion to Clarify Juridical Nature
               and Citizenship Status of Anthony Williams Exh. A at
               1, ECF No. 569 (“Anthony Williams [does not]
               operate[] under . . . the UNITED STATES OF
               AMERICA’s codes and statutory laws unless said
               codes, statutes or regulations are in accordance with
                                          2
Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 3 of 6          PageID #: 5989




                Yahweh’s law and the Constitution and does not
                infringe upon any of the rights of Private Attorney
                General Anthony Williams or Defendant ANTHONY
                WILLIAMS a legal person/fiction.”) (“The
                undersigned is challenging the Federal jurisdiction
                being alleged by the government.”).

             • See Defendant’s Private Attorney General Anthony
               Williams Motion for Government to Establish that
               these Proceedings are Adversarial,” Exh. A. at 3, ECF
               No. 686-2 (“However, there is nothing in the
               indictment that the government is claiming injury that
               is traceable to the legal fiction ANTHONY T.
               WILLIAMS nor the undersigned.”)

      To date, this Court has ruled against the defendant each time that he has

raised this argument. ECF Nos. 325, 587, 596.

      The jurisdiction of this Court is proper pursuant to Title 18, United States

Code, Section 3231. The defendant is charged with a violation of a law of the

United States, which is properly within the jurisdiction of this Court. United States

v. Hanson, 2 F.3d 942 (9th Cir. 1993). The defendant’s invocation of sovereign

citizen status does not abrogate this Court’s jurisdiction over his prosecution. See,

e.g., United States v. Ernst, 857 F. Supp. 2d 1098, 1105 (D. Or. 2012), aff’d 623

F.App’x 333 (9th Cir. 2015); United States v. Hilgeford, 7 F.3d 1340, 1342 (7th

Cir. 1993) (“The defendant in this case apparently holds a sincere belief that he is a

citizen of the mythical “Indiana State Republic” and for that reason is an alien

beyond the jurisdictional reach of the federal courts. The belief is, of course,



                                           3
Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 4 of 6          PageID #: 5990




incorrect.”). The defendant’s assertions regarding residency and possession of

identification are irrelevant to this Court’s jurisdiction.

      The defendant’s assertion that “none of the alleged conduct . . . took place in

a federal enclave” is frivolous and does not affect the jurisdictional analysis. As

charged, the wire and mail fraud counts are alleged to have taken place in the

District of Hawaii. Superseding Indictment ¶¶ 33 and 35, ECF No. 154.

Jurisdiction of this Court over the Superseding Indictment is proper as a result of

the alleged violation of the wire and mail fraud statutes, Title 18, United States

Code, Sections 1341 and 1343, which require the use of the mail and interstate

wires. Moreover, venue is proper in the District Court for the District of Hawaii

because Hawaii was where the mailings and wire transmissions “originated, passed

through, was received, or [where they were] orchestrated.” United States v. Pace,

301 F.3d 1034, 1039 (9th Cir. 2002). Accordingly, this matter is properly before

this Court.

//

//

//

//

//

//

//

                                            4
Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 5 of 6       PageID #: 5991




                                CONCLUSION

      The government respectfully requests that the Court deny the Motion.

                  DATED: December 6, 2019, at Honolulu, Hawaii.


                                            KENJI M. PRICE
                                            United States Attorney
                                            District of Hawaii


                                            By /s/ Gregg Paris Yates
                                              GREGG PARIS YATES
                                              Assistant U.S. Attorney




                                       5
Case 1:17-cr-00101-LEK Document 693 Filed 12/06/19 Page 6 of 6        PageID #: 5992




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail on or by December 9, 2019:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: December 6, 2019, at Honolulu, Hawaii.


                                             /s/ Gregg Paris Yates
                                             U.S. Attorney’s Office
                                             District of Hawaii
